Cite as 2015 Ark. App. 172

                  ARKANSAS COURT OF APPEALS
                                         DIVISION I
                                        No. CR-14-683


ALBERT W. LIDDELL                                   Opinion Delivered   March 11, 2015
                                APPELLANT
                                                    APPEAL FROM THE CRITTENDEN
V.                                                  COUNTY CIRCUIT COURT
                                                    [NO. CR-2011-1018]

STATE OF ARKANSAS                                   HONORABLE RALPH WILSON, JR.,
                                   APPELLEE         JUDGE

                                                    MOTION DENIED;
                                                    REBRIEFING ORDERED

                                RITA W. GRUBER, Judge

       In July 2011, Albert W. Liddell pleaded guilty to theft of property and was sentenced

to eight years’ probation. In March 2014, the State filed a petition to revoke probation based

upon allegations that Liddell had violated written conditions of the probation. A revocation

hearing was held in the circuit court on April 30, 2014. The circuit court, upon finding that

Liddell had inexcusably violated several conditions, revoked probation and sentenced him to

thirty-six months’ imprisonment and thirty-six months’ suspended imposition of sentence.

Pursuant to Anders v. California, 386 U.S. 738 (1967), and Arkansas Supreme Court Rule 4-

3(k)(1), Liddell’s counsel has filed a no-merit brief and a motion to withdraw asserting that

there are no nonfrivolous arguments that would support an appeal. Liddell was notified of

his right to file a list of pro se points for reversal, but he has not done so.

       We order rebriefing because counsel’s brief does not comply with our rule’s

requirements. A request to withdraw on the ground that the appeal is wholly without merit
                                  Cite as 2015 Ark. App. 172

shall be accompanied by a brief with an argument section containing “a list of all rulings

adverse to the defendant . . . on all objections, motions and requests made by either party with

an explanation as to why each ruling is not a meritorious ground for reversal.” Ark. Sup. Ct.

R. 4-3(k)(1) (2014). The brief’s abstract shall contain “material parts” of the transcripts,

including information “essential for the appellate court to . . . decide the issues on appeal.”

Ark. Sup. Ct. R. 4-2(a)(5) (2014). In appeals from criminal convictions, a no-merit brief that

omits even a single adverse ruling requires rebriefing. Sartin v. State, 2010 Ark. 16, 362
S.W.3d 877.

       The only adverse rulings listed in counsel’s brief are an evidentiary ruling and the

circuit court’s decision to revoke probation. Our review of the record reveals at least one

additional adverse ruling, which occurred when the circuit court pronounced sentence at the

conclusion of the hearing. This was in contravention of Liddell’s request that probation be

left intact or that sentencing be deferred to a later date. We also note a factual error in

counsel’s brief: the statement of the case indicates that the State filed its petition to revoke a

year before Liddell was put on probation.

       We order counsel to file a substituted brief, abstract, and addendum within fifteen days

from the date of this opinion. Ark. Sup. Ct. R. 4-2(b)(3) (2014). We encourage counsel,

before rebriefing, to review our rules and the record to ensure that no additional deficiencies

are present.

       Motion denied; rebriefing ordered.
       VIRDEN and GLOVER, JJ., agree.
       C. Brian Williams, for appellant.
       No response.

                                                2